Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 September 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-21
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Nanophotonic lithium niobate electro-optic modulators, Opt. Express 26, 1547-1555, (2018); arXiv:1701.06470v1 [physics.optics] 23 Jan 2017; “Wang”) in view of Kondou et al. (2018/020666; “Kondou”), and further in view of Dogru et al. (Traveling Wave Electrodes for Substrate Removed Electro-Optic Modulators With Buried Doped Semiconductor Electrodes, IEEE JOURNAL OF QUANTUM ELECTRONICS, VOL. 49, NO. 7, JULY 2013; “Dogru”).


Regarding claim 1, Wang discloses in figure 1d, and related text, a modulator comprising electrodes (shown as rectangles but not labeled) acting upon a waveguide (shown as a trapezoid but not labeled) – the waveguide formed as a ridge etched from a thin film such that the ridge is sandwiched between slab regions (the ridge and slab formed from the same optical material) upon which rests the electrodes which carry RF (microwave) signals having modes which interest the optical material in the slab, the optical material being lithium niobate and the optical material and the electrode being configured such that the RF mode of the electrode intersects then lithium niobate material in both light-guiding and non-guiding regions (see field arrows).

    PNG
    media_image1.png
    327
    380
    media_image1.png
    Greyscale


Wang, Figure 1d. Cross-section view of the simulated optical TE mode profile (Ez component) and RF electrical field (shown by arrows). The x-cut LN used here is most sensitive to the horizontal component of the electric field (Ez). h: LN waveguide height; w: waveguide width; s: LN slab thickness. g: metal electrode gap.


“The index contrast between the LN core and the silicon dioxide (SiO2) cladding is _n = 0:67, over an order of magnitude higher than ion-diffused LN waveguides.” Wang, p. 3.

“We design the waveguide geometry and the micro-RF electrode positions to achieve the optimal overlap between the optical and electric fields, while minimizing … the metal-induced absorption loss.” Wang, p. 3.
“To maximize the in-plane electric field (Ez), we sandwich the optical waveguide between the signal and ground electrodes with a gap of g = 3.5 microns. A SiO2 cladding layer is used to further enhance this overlap by increasing the dielectric constant of the surrounding media to match the high dielectric constant of LN ([approximately] 28).” Wang, p. 5.
“[O]ur devices can generally operate at data rates 1.5 times their 3 dB bandwidth, which translates to … 22 Gbps for the …MZI devices … The measured extinction ratios [are] 8 dB …” Wang, p. 5.
The high dielectric constant of LN ([approximately] 28) dictates that RF fields in LN propagate much slower than optical fields ([approximately] 4) resulting in performance trade-off between bandwidth and driving voltage … In our thin-film monolithic LN approach, instead, phase matching can be much better achieved since the electrical field primarily resides in the low dielectric SiO2 (([approximately] 4) and readily propagates at nearly the same group velocity as light … The thin-film micro-MZI modulators, with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.” Wang, p. 5. 
Further regarding claim 1, Wang does not explicitly disclose that the electrodes include a channel region and a plurality of extensions protruding from the channel region, the plurality of extensions being closer to a portion of the waveguide than the channel region is.
However, Kondou discloses in figures 12 and 13 an electrode 1208 having a channel region 1208b and a plurality of extensions 1208a protruding from the channel region, the plurality of extensions being closer to a portion of the waveguide than the channel region is, Kondou, figs. 12-14 and pars. [0083]-[0094], and the plurality of extensions forming T-shaped structures that extend from the channel region. Kondou, fig. 13.


    PNG
    media_image2.png
    307
    444
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    254
    379
    media_image3.png
    Greyscale


Kondou, Figures 12 and 13.


Further regarding claim 1, while Kondou discloses in figures 10 and 11 and paragraph [0095] that the central/signal electrode may be structured and disposed on a lithium niobate substrate, Kondou, par. [0047], Wang in view of Kondou does not explicitly disclose that the waveguide with extensions is a signal electrode a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material. 
However, Dogru discloses in figure 3, and related text, a modulator having engineered traveling wave signal electrodes. 
Fig. 3 shows the traveling wave electrode design utilizing loaded line approach. Unloaded part of the electrode is a coplanar transmission line on thick BCB over the transfer substrate. … Active modulator sections are connected to the center conductor and the ground planes of the coplanar line using short metal stems. If the period of loading is much less than the microwave wavelength at the highest operating frequency, entire loaded line appears as a uniform transmission line…. The additional capacitance per unit length can be precisely controlled by adjusting the active electrode length to period (p/d) ratio or fill factor 
Dogru, p. 601.

    PNG
    media_image4.png
    349
    355
    media_image4.png
    Greyscale

Dogru, Figure 3.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Kondou such that the waveguide with extensions is a signal electrode a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material because the resulting configurations would facilitate optimizing the phase velocity and microwave attenuation of the electrodes, Dogru, p. 601, which would facilitate velocity matching.
Regarding claim 10, Wang discloses in figure 1d, and related text, a waveguide that includes a ridge portion a thin film portion. 
Regarding claims 2-9, 11-13, 15, and 21, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Kondou and further in view of Dogru, as applied in the rejection of claims 1 and 10, to comprise:

3. The optical device of claim 2, wherein the waveguide is configured to carry an optical signal, wherein the electrode is configured to carry the electrical signal, and wherein the at least one optical material has a microwave dielectric constant of at least 1.5 multiplied by an optical dielectric constant for the optical signal.
4. The optical device of claim 1 wherein the waveguide carries an optical signal, the electrode carries the electrical signal, and wherein the plurality of extensions are configured to reduce a velocity mismatch between the optical signal and the electrode signal.
5. The optical device of claim 1, wherein the plurality of extensions have at least one distance from the waveguide such that total optical loss is less than 8 dB. Wang, fig. 1d and p. 5 (“[O]ur devices can generally operate at data rates 1.5 times their 3 dB bandwidth, which translates to … 22 Gbps for the …MZI devices … The measured extinction ratios [are] 8 dB …”) and (“The thin-film micro-MZI modulators, with a phase-matched RF transmission line architecture, could simultaneously achieve ultra-high bandwidth (> 60 GHz) and low modulation voltage ([approximately] 1 V), and therefore are directly drivable with CMOS circuitry.”) and Dogru, fig. 3 and p. 601.
6. The optical device of claim 1, wherein the waveguide and the electrode reside on a substrate, and wherein the plurality of extensions have a location, the location being selected from a first location and a second location, the first location being between the substrate and the channel region and the second location being such that the channel 
 7. The optical device of claim 1, wherein the waveguide and the electrode reside on a substrate structure, the substrate structure being selected from a first substrate having a low substrate microwave dielectric constant less than eleven, the first substrate in combination with an underlayer between the substrate and the waveguide, and a second substrate having a high microwave dielectric constant greater than eleven in combination with the underlayer, the underlayer having a low underlayer microwave dielectric constant of less than eleven. Wang, fig. 1d and Dogru, fig. 3, and related text (disclosing multiple substrates with different dielectric constants).
8. The optical device of claim 1, wherein the waveguide and the electrode reside on a substrate having a void therein, the void being aligned with the portion of the waveguide and the plurality of extensions. Dogru, fig. 3, and related text (disclosing multiple substrates with different dielectric constants).
9. The optical device of claim 1, wherein the plurality of extensions have a length that is s less than a microwave wavelength in the electrode divide by PI, the length being a distance at least one of the plurality of extensions protrudes from the channel region toward the waveguide. 
11. The optical device of claim 1, wherein each of the plurality of extensions includes a connecting portion coupled to the channel region and a retrograde portion, the connecting portion being between the retrograde portion and the channel region.
12. The optical device of claim 1, wherein the electrode has a frequency dependent electrode loss for a frequency window in a frequency range from DC to not more than 
13. The optical device of claim 1, wherein the electrode has an absorption electrode loss for a frequency window in an electrode signal frequency from DC to not more than five hundred GHz, the absorption electrode loss being less than 0.005 dB per GHz per centimeter, the frequency window being at least 10 GHz. Wang, fig. 1d and Dogru, fig. 3, and related text. Here, the examiner notes that Dogru discloses complementary engineered electrode designs which would facilitate optimizing the performance of Wang’s rib waveguide modulator.
15. The optical device of claim 1, further comprising: an additional electrode including an additional channel region and an additional plurality of extensions, the additional plurality of extensions residing closer to the portion of the waveguide than the additional channel region is.
21. The optical device of claim 1, wherein the channel region is substantially coplanar with at least a portion of the waveguide.
because the resulting configurations and methods would facilitate velocity matching, Kondou, par. [0094], reducing microwave losses, Kondou, pars. [0009] and [0016], and optimizing the phase velocity and microwave attenuation of the electrodes. Dogru, p. 601.

16. A subassembly, comprising: an optical modulator, the optical modulator including a waveguide and an electrode, the waveguide including at least a portion of at least one optical material having an electro-optic effect, the electrode including a channel region and plurality of extensions, the plurality of extensions residing between the channel region and the waveguide, the plurality of extensions being closer to a portion of the waveguide than the channel region is, the electrode carrying an electrical signal, wherein a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material, the at least one optical material including at least one of lithium niobate and lithium tantalate; and a driver coupled to the optical modulator and configured to electrically drive the electrode. 
17. A method, comprising: providing a waveguide including at least a portion of at least one optical material having an electro-optic effect, the at least one optical material including at least one of lithium niobate and lithium tantalate; and providing an electrode including: providing a channel region; and providing a plurality of extensions protruding from the channel region, the plurality of extensions being closer to a portion of the waveguide than the channel region is, the electrode carrying an electrical signal; wherein a microwave mode of the electrical signal carried in the channel region intersects the at least one optical material including the at least one of lithium niobate and lithium tantalate. 

Regarding dependent claims 18-20, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of Kondou and further in view of Dogru, as applied in the rejection of claims 1-13, 15-17 and 21, to comprise:
18. The method of claim 17, wherein the providing the plurality of extensions further includes: fabricating the plurality of extensions at a pitch along the channel regions, the pitching being less than a microwave wavelength in the electrode divide by PI. 
Regarding claim 19, as dependent upon claim 17, discloses that the waveguide carries an optical signal, the electrode carries an electrode signal, and wherein the providing the plurality of extensions further includes: configuring the plurality of extensions to reduce a velocity mismatch between the optical signal and the electrode signal. 
20. The method of claim 17, wherein the electrode has a frequency dependent electrode loss for a frequency window in a frequency range from DC to not more than five hundred GHz, the frequency dependent electrode loss being less than 0.8 dB per square root of an electrode signal frequency per centimeter, the electrode signal frequency being measured in GHz, the frequency window being at least 10 GHz. Wang, fig. 1d and Dogru, fig. 3, and related text. Here, the examiner notes that Dogru discloses complementary engineered electrode designs which would facilitate optimizing the performance of Wang’s rib waveguide modulator.

Claim 14
Claim 14, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Nanophotonic lithium niobate electro-optic modulators, Opt. Express 26, 1547-1555, (2018); arXiv:1701.06470v1 [physics.optics] 23 Jan 2017; “Wang”) in view of Kondou et al. (2018/020666; “Kondou”), and further in view of Dogru et al. (Traveling Wave Electrodes for Substrate Removed Electro-Optic Modulators With Buried Doped Semiconductor Electrodes, IEEE JOURNAL OF QUANTUM ELECTRONICS, VOL. 49, NO. 7, JULY 2013; “Dogru”), as applied in the rejection of claims 1-13 and 15-21, and further in view of Rabiei, Payam (9,746,743; “Rabiei”).
Regarding claim 14, as dependent upon claim 1, Wang in view of in view of Kondou and further in view of Dogru does not explicitly disclose that the electrode includes an electrode bending section, wherein the waveguide includes a waveguide bending section, and wherein the electrode bending section and the waveguide bending section are configured to provide a path difference between an optical signal for the waveguide and an electrode signal for the electrode. 
However, Rabiei discloses in figure 1b an electro-optic optical modulator having bent waveguide and bent electrode sections: “The two folding arms of the high index optical waveguide (108) and the RF transmission line electrodes (107) are folded to form convolutions, as shown in FIG. 1b, … by folding the arms in the optical modulator, it is possible to achieve quasi-phase and velocity matching between an RF modulation field and an optical field in the device. This may be particularly important for high-speed modulation applications. Because an 

    PNG
    media_image5.png
    359
    490
    media_image5.png
    Greyscale

Rabiei, Figure 1b


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang in view of in view of Kondou and further in view of Dogru such that the electrode includes an electrode bending section, wherein the waveguide includes a waveguide bending section, and wherein the electrode bending section and the waveguide bending section are configured to provide a path difference between an optical signal for the waveguide and an electrode signal for the electrode because the resulting configuration would facilitate high speed modulation. Rabiei, col 5, l. 53 – col. 6, l. 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883